IN THE SUPREME COURT OF THE STATE OF DELAWARE


SHANNON MOFFITT-ALI,                         §
                                             §       No. 215, 2016
               Plaintiff Below,              §
               Appellant,                    §
                                             §       Court Below:
       v.                                    §
                                             §       Superior Court of the
STATE FARM MUTUAL                            §       State of Delaware
AUTOMOBILE INSURANCE                         §
COMPANY, a foreign corporation,              §       C.A. No. N14C-04-117
JAVONA Y. MOFFITT-ALI,                       §
                                             §
               Defendants Below,             §
               Appellees.                    §

                              Submitted:     November 2, 2016
                              Decided:       November 9, 2016

Before STRINE, Chief Justice, HOLLAND and VALIHURA, Justices.

                                           ORDER

       This 9th day of November 2016, the Court, having considered this matter on the

briefs of the parties, has concluded that the same should be affirmed on the basis of and

for the reasons assigned by the Superior Court in its decision of March 31, 2016.1



1
  On appeal, Moffitt-Ali argues that the Superior Court erred in determining the issue of whether
underinsured motorist coverage was triggered pursuant to 18 Del. C. §3902(b)(2) without
making a factual determination as to whether the two drivers involved in the collision in which
she was injured were tortfeasors. The parties stipulated after oral argument on State Farm’s
motion for summary judgment that “the only remaining issue will be the legality of the
[d]efendant State Farm’s legal argument set forth in prior pleadings.” Stipulated Order, Moffitt-
Ali v. State Farm Mut. Auto. Ins. Co., No. N14C-04-117 (Del. Super. Jan. 13, 2016).
Accordingly, Moffitt-Ali’s argument that an issue of fact remained is waived for the purpose of
appeal. See Del. Supr. Ct. R. 8. Because Moffitt-Ali has neither argued nor demonstrated plain
error on the part of the Superior Court, we decline to consider the argument for the first time on
appeal.
                                                 1
      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

                                      BY THE COURT:



                                      /s/ Karen L. Valihura
                                             Justice




                                        2